EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David J. Connaughton, Jr., Esq. on 1/14/2022 and 1/17/2022.
The application has been amended as follows: 
The claims: 
(Currently Amended) A cleaning sponge, comprising:
a having 
wherein the body comprises a cellulous expanded polymeric foam comprising a six-sided polyhedron bounded by two opposing, inwardly sloping, congruent rectangular sides, two opposing, parallel and congruent isosceles trapezoid shaped sides, and two opposing, parallel and incongruent rectangular sides;
the body further comprising a top surface comprising a length and a width, and a bottom surface comprising a length and a width wherein the length of the top surface and the length of the bottom surface are equivalent, and the width of the top surface comprises approximately 2/3 of the width of the bottom surface;
layer attached to the bottom surface of the body; 

wherein the tacky elastomer base layer further comprises a plurality of bump-shaped projections integrally formed within the tacky elastomer base layer;
wherein the tacky elastomer base layer is formed of an elastomeric gel comprising a solid elastomer extended by at least 20 parts of a plasticizer per 100 parts by weight of the solid elastomer.

(Canceled).
(Canceled).

(Currently Amended) The cleaning sponge of claim 1, wherein the tacky elastomer base layer has 

(Canceled).

(Canceled).
 
(Currently Amended) The cleaning sponge of claim 1 [[6]], wherein the elastomeric gel further comprises a styrenic thermoplastic elastomer impregnated with a hydrogenated naphthenic oil.


(Currently Amended) The cleaning sponge of claim 7, wherein the elastomeric gel further comprises 100 by weight of a styrene-ethylene-butadiene-styrene block copolymer, 100 to 300 by weight of a hydrogenated naphthenic oil, 100 to 300 by weight of white mineral oil by weight of a petroleum tackifier resin by weight of a polypropylene resin, based on the total weight of the elastomeric gel.

(Canceled).


(Currently Amended) The cleaning sponge of claim 8, wherein the hydrogenated naphthenic oil 150 to 300 by weight based on the total weight of the elastomeric gel 

(Currently Amended) The cleaning sponge of claim 10, wherein the hydrogenated naphthenic oil 200-280 by weight based on the total weight of the elastomeric gel 

(Canceled).


(Currently Amended) The cleaning sponge of claim 8, wherein the white mineral oil comprises 150 to 300 by weight based on the total weight of the elastomeric gel 

(Currently Amended) The cleaning sponge of claim 13, wherein the petroleum tackifier resin 3 to 8 by weight based on the total weight of the elastomeric gel 

(Currently Amended) The cleaning sponge of claim 8 

(Currently Amended) The cleaning sponge of claim 8, wherein the polypropylene resin further comprises , or any combinations thereof

(Currently Amended) The cleaning sponge of claim 16, wherein the plasticizers further comprise , or a combination thereof, and 

wherein the antioxidants further comprise , or a combination thereof

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 10,743,736 to Miller (hereinafter “Miller”), and 
JP 2005 312494 to Sumii (hereinafter “Sumii”). 
Miller discloses a sponge mob made of an absorbent foam, having a truncated right prismatic shape (figures 1a and 1b).  The sponge mob is mounted on a broom handle by inserting the handle into a channel that extends through the sponge mob (column 1, lines 30-40; and figure 2).  
Sumii discloses a cleaning sponge comprising a foam layer and a non-woven layer attached to a foam layer wherein the cleaning sponge has a truncated right prismatic shape (figure 1; and abstract). 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a cleaning sponge comprising a tacky elastomer base with a plurality of bump-shaped projections integrally formed within the elastomer base layer, and wherein the tacky elastomer base layer is formed of an elastomeric gel comprising a solid elastomer extended by at least 20 parts of a plasticizer per 100 parts by weight of the solid elastomer.  Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788